Citation Nr: 0431691	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  99-03 971A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, including headaches. 
 
2.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 7, 1952 until 
December 13, 1952.  This appeal comes before the Department 
of Veterans Affairs (VA) Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of VA Regional Office 
(RO) in Montgomery, Alabama that denied service connection 
for head injury and right eye vision problems.  The veteran 
was afforded personal hearing at the RO in March 1999, and 
before the undersigned Member of Board sitting at Montgomery, 
Alabama in June 2000.  The transcripts are of record.


FINDINGS OF FACT

1.  Chronic residuals of a head injury, to include headaches 
are not of service origin.

2.  Residuals of a right eye injury are of service origin.


CONCLUSIONS OF LAW

1.  Residuals of head injury, including headaches, were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a right eye injury were incurred in service.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has residuals of head injury 
from an incident in service, to include right eye vision loss 
and headaches, for which service connection should be 
granted.  

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim currently being considered.  
He was provided copies of the October 1998 rating action, a 
December 1998 statement of the case, as well as supplemental 
statements of the case in March 1999, September 1999 and 
March 2003 and April 2004.  These documents, collectively, 
provide notice of the law and governing regulations, the 
reasons for the determination made regarding the claim, and 
the evidence, which has been received in this regard.  In a 
letter dated in December 2002, the veteran was notified of 
the VCAA, and the information and evidence needed to 
establish his claims, and what evidence the VA would attempt 
to obtain on his behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that private medical records and Social 
Security documentation have been received in support of the 
claims, and that extensive VA clinical records have also been 
made available and associated with the claims folder.  The 
service medical records have not been furnished by the 
appropriate service department and presumably were destroyed 
in a fire. The RO has been able to obtain the sick call 
reports. The Board finds that additional development in this 
area would not result in obtaining any additional pertinent 
evidence.


The veteran was afforded personal hearings on appeal in March 
1999 and June 2000.  The claim was remanded in September 2000 
for additional development, to include VA examinations.  This 
has been accomplished.  No additional evidence appears 
forthcoming.  

The Board notes that the December 2002 VCAA letter was mailed 
to the appellant subsequent to the appealed rating decision 
in violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual background

The service medical records are unavailable, as they were 
apparently destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  It has held that the Board's 
obligation to explain its findings and conclusions and the 
benefit of the doubt doctrine is heightened where the service 
medical records are presumed destroyed.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

Sick call reports show he was treated on one occasion in 
October and November 1952 at the dispensary and was 
hospitalized from December 2 to December 4, 1952.  The 
disability(ies) requiring this treatment was not reported.  
The veteran's DD-214 reflects that he was separated from 
service after two months on the basis of a finding consistent 
with unsuitability.

In a claim received in August 1973 the veteran reported that 
he received extensive head injuries in October or November 
1952 when he was beaten by an Army Officer.  The following 
day he went to the base hospital where he remained until he 
saw a psychiatrist.

The veteran received treatment at VA facilities for various 
disorder to include headaches and impaired vision, from 1973 
to 1998.

The veteran was seen at a VA outpatient clinic in May 1973 
with a seven to eight month history of dizziness.  He 
reported headaches and spots in front of his eyes.

The veteran was hospitalized at a VA facility in August 1973 
for help on the advice of his social worker.  He complained 
of constant, severe headaches resulting from head injuries 
received in service.  It was indicated that he provided a 
rambling history and was thought to be dull and/or confused.  
His reported was noted to be conflicting and the reliability 
of the information was doubted.  On physical examination, the 
veteran related history of being "stomped on the head while 
on bivouac in service" for which he went to the hospital and 
was discharged.  A psychology admission note dated several 
days later indicated complaints of headaches, backaches, 
dizziness and paresthesias.  He reported that he had had such 
symptoms since injury in service in 1953.  The examiner 
suspected that the appellant had an organicity problem - 
"some experience that was difficult for him to make sense 
of."  In September 1973, the appellant rendered a history of 
being kicked in the back of the head with the frontal area 
being hit by his gun while in service.  He had headaches 
which he stated he had everyday.  

He reiterated a history of head injury in October 1973 in the 
neuropsychiatry clinic.  In November 1973, the veteran gave a 
history of a short time in the military and being 'trampled 
by a crowd' and discharged soon after.

A summary of VA outpatient care covering the period from 
October 1973 to January 1974 shows that he was being treated 
for schizophrenia, catonic type.

In an April 1982 clinic entry, the veteran reported a history 
of decreased vision beginning 1-1/2 years before, and stated 
that he was almost blind in the right eye.  It was noted that 
he was a boxer, but that he denied any recent head or eye 
trauma.  The veteran stated on another occasion in April 1982 
that his headaches had been present since 1952.

The veteran was hospitalized at a VA facility in April 1982 
with numerous complaints including right-sided visual 
changes, left sided weakness, frontal headaches and lower 
back pain.  He was reported to have stated that he always had 
weak eyes, and that the right had deteriorated much more than 
the left.  It was noted that he had been evaluated the 
previous year and found to have increased pigmentation in the 
right eye that was felt to possibly be due to old 
inflammation or trauma.  A history of closed head injury in 
1952 was noted.  While admitted, a brain scan in April 1982 
disclosed significant early arterial flow deficit over the 
right middle cerebral artery and some calcification of the 
pineal gland.  It was noted that the brain scan did not 
reveal any recent lesion.  He underwent an 
electroencephalogram (EEG) in May 1982 upon complaints of 
decreased vision for a year, headache and left-sided 
weakness.  An impression of normal awake EEG was rendered.  A 
skull series was performed in May 1982 that was interpreted 
as normal overall.  

He was hospitalized at a VA facilities in September and 
October 1982.  The diagnosis was traumatic maculopathy, right 
eye.

A neurological evaluation was conducted in October 1982 
whereupon the appellant  was noted to have constant 
headaches.  A history of head trauma in 1952 was indicated.  
It was recorded that he had been a boxer in the past.  A CAT 
scan of the brain in October 1982 was normal.

Upon complaints of left-sided numbness for three years in 
April 1984, the veteran  underwent an EEG that was normal.  
Tension headaches were diagnosed in April 1985.  In August 
1986, it was recorded that he had a 30 plus year history of 
headaches which were felt to be related to muscle 
contraction.  It was noted that he had had daily headaches 
since his WWII[sic] service.  In April 1985 and December 
1988, complaints of headaches with blurred vision and/or 
visual changes were recorded.  

The veteran sought treatment for chronic intermittent 
dizziness of five years' duration in May 1986.  He reported 
headache with pain around the eyes and dizziness in May 1988 
which were felt to be muscular in origin.  Muscle contraction 
headaches were noted in June 1991.  When seen in February 
1994 in the psychology clinic, it was reported that the 
veteran was somewhat vague about his military [service] and 
subsequent treatment, indirectly suggesting that he may have 
had treatment for psychiatric illness in the past, i.e., 
after an incident with an officer that led to his discharge, 
stating that 'they said I was crazy when I was just talkin' 
out for myself.'  Upon being treated for orthopedic 
complaints on another occasion in February 1994, he related 
that at he had had many accidents at work.  

On several occasions between 1992 and 1995, it was recorded 
that the veteran was treated in the eye clinic for blurred 
and diminished vision.  It was noted that he had a 
chorioretinal scar in the right eye and macular scarring in 
the left eye.  An assessment of longstanding macular scar 
secondary to trauma was recorded in January 1995.  

In support of his claims, the veteran provided Social 
Security Administration documentation showing history of a 
reported closed head injury in 1952.  It was noted that a 
brain scan in April 1982 did not reveal any recent lesion.  
The veteran was reported to have been treated most recently 
for macular degeneration in 1981.  It was noted that he had 
headaches which were relieved by aspirin.  Other disabilities 
were also indicated.  It was determined that he was disabled 
since 1984

A VA X-ray report of the cervical spine dated in December 
1993 was received and was interpreted as showing degenerative 
changes.  The veteran seen as a VA outpatient in July 1995 
with complaints of dizzy spells and headaches of two to three 
days' duration.  Tension headaches were diagnosed.  

Private clinical records dated in 1997 reflect that the 
appellant was treated for recurrent cervical spine pain with 
radicular symptoms into the upper extremities.  A history of 
a motor vehicle accident in 1994 with injury to the neck was 
noted.  

VA outpatient clinical records dated between 1998 and 1999 
were received showing that the veteran was treated for 
various complaints and disabilities, including headaches.  In 
August 1998, an examiner opined that chronic headaches might 
have been secondary to poor visual acuity versus sinusitis.  

A hearing was held before an RO hearing officer in May 1999.  
At time the veteran testified that during basic training, 
while crawling on night patrol with his rifle across his arm, 
he saw flares overhead, raised his head and an officer came 
up behind him and kicked his head into rifle.  He stated that 
he went to the dispensary for treatment where an antiseptic 
and bandage were placed on the wound.  The appellant related 
that he was struck over the right eye which became swollen, 
blurry and red which persisted during the remainder of his 
service.  

He related that he went to the hospital on base and stayed 
there for the duration of his service, about four weeks.  The 
veteran testified that while hospitalized, he received an 
eyewash, and that he also saw a psychiatrist.  He said that 
he received drops for his eyes and sunglasses.  He reported 
that after leaving active duty, he went into construction 
work which he did for 10 years.  He related that he continued 
to treat his eyes with drops and aspirin, and obtained 
glasses every two to four years.  The veteran said that he 
had been left with scarring above the right eye as a residual 
of the in-service head injury.  He indicated that other 
residuals included headaches for which he took medication.  
He stated that he could no longer work on account of 
combination of back, head injury and eye disabilities.  

Statements in support of the veteran's claim were received 
from two acquaintances who stated they had known him for over 
50 years, and could attest to his competency and good health 
prior to entering service.

The appellant testified before the undersigned Veterans Law 
Judge in June 2000 and essentially reiterated testimony 
previously presented.  He elaborated upon the previously 
cited in-service head trauma, stating that the officer 
committing the injury called him a racial slur, and that he 
"saw stars" and lost consciousness after it occurred.  The 
appellant related that his head kept hurting, and that he was 
hospitalized the second time he went in for treatment in 
service.  He said that he experienced right eye symptoms and 
headaches continuously over the years after discharge from 
active duty for which he had sought treatment.

The veteran underwent VA examinations in January 2003.  On 
eye examination, it was noted that he had a history of being 
kicked in the right eye by a boot.  The examiner also noted 
that upon review of the claims folder, it was observed that 
the veteran had a history of prize fighting.  Following 
physical examination, the impressions were glaucoma in both 
eyes by history with adequate intraocular pressures for cup 
to disc, macular scar in the right eye, atrophic, macular 
mottling in the left eye, multiple papilloma of the eyes and 
lids, corneal scar/nebula, left eye and asteroid hyalosis, 
left eye.  The examiner commented that a review of the claims 
file indicates that "it is at least as likely as not that 
the condition of the veteran's right eye is related to 
military service."

The veteran underwent a VA neurological examination in 
January 2003 and provided history to the effect that 
approximately 50 years before during basic training, he was 
crawling on his stomach on the ground with a rifle held in 
the crook of both arms when he looked up and was kicked in 
the head by an officer.  He stated that the right side of his 
head struck the rifle and that he 'saw stars' but was not 
rendered unconscious.  

He said that he went to sick call the following day 
complaining of difficulty with his eye and headache, and that 
shortly thereafter, he was given a medical discharge.  The 
veteran related that he had had recurrent frontal headaches, 
and had lost vision in the right eye.  He denied any 
subsequent head injury, syncope or seizures, cranial nerve 
symptoms, focal weakness, persistent paresthesias, 
incontinence or incoordination.  

A physical examination was performed.  The examiner indicated 
that review of the record was made.  It was noted that the 
veteran had been hospitalized several times and had had 
multiple neurological evaluations with respect to headaches.  
It was reported that the consensus was that these were muscle 
contraction or chronic tension headaches.  The examiner 
related that as far as it could be ascertained, there was no 
evidence on examination or subsequent studies to suggest an 
intracranial injury.  

The examiner further commented that from the veteran's 
description of the injury[in service], it was suspected that 
he sustained a mild concussion which probably caused some 
headaches initially.  It was felt, however, that the 
perpetuation of the headaches over 50 years was more likely 
due to some other cause.  The examiner stated that she 
concurred in the diagnosis of chronic tension-type headaches.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Residuals of Head Injury.

Unfortunately the veteran's service medical records are not 
available which might reflect that he sustained injury to the 
head as claimed.  Sick reports have been made available 
showing that he was treated on at least three occasions 
during active duty but the nature of the medical attention 
received was not specified.  The Board points out, however, 
that lack of service medical records are not necessarily 
fatal to a claim, if the evidence otherwise establishes 
service connection.  

Although he has testified and contended that he experienced 
continuous symptoms related to head trauma, primarily 
headaches, in the years after service, he has not provided 
any clinical documentation to this effect.  He has provided a 
more or less consistent account of head injury in service, 
but diagnostic studies over the years document no objective 
pathology which has been attributed to head trauma in 
service.  His EEGs, skull series and CAT scan of the head 
have been shown to be normal throughout.  On VA examination 
in January 2003, the examiner stated that there was no 
evidence on examination or subsequent studies to suggest an 
intracranial injury.

It is noted in the record that the veteran was a boxer after 
service, the nature of which presumes some trauma to the 
body, including the head.  The appellant worked in 
construction, and by his own admission, was injured on many 
occasions thereby.  The record reflects that he sustained 
injury to his neck in at least one motor vehicle accident in 
1994 leading to continuing symptoms, and that prior to such, 
degenerative changes of the cervical spine is documented.  
The evidence in this instance thus presents myriad variables 
and other possibilities for headaches and intervening injury 
to the head after discharge from active duty.  

More importantly, the VA examiner in January 2003 opined that 
while the appellant may have sustained a mild concussion in 
service which probably caused some headaches initially, it 
was felt that the continuing headaches over the 50 years 
since then were more likely due to some other cause.  The 
examiner stated that the evidence showed that the continuing 
headaches were felt to be related to muscle contraction or 
chronic tension, and that she concurred in the latter 
diagnosis.  There is no medical evidence of record which 
contradicts this opinion.  

Under the circumstances, service connection for residuals of 
injury to the head, including headaches, must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit of the doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55- 57 (1990).

Residuals of a Right Eye Injury

The veteran has testified that while crawling on night patrol 
with his rifle across his arm, he saw flares overhead, raised 
his head and an officer came up behind him and kicked his 
head into rifle, injuring his right eye.  The veteran's 
statements and testimony describing an injury and his 
treatment are considered competent evidence. Where the 
determinant issue involves a question of medical causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this regard VA hospital records in 1982 indicate a 
diagnosis of traumatic maculopathy of the right eye.  A VA 
examiner in January 2003, after reviewing the records 
diagnosed glaucoma in both eyes by history with adequate 
intraocular pressures for cup to disc, macular scar in the 
right eye, atrophic, macular mottling in the left eye, 
multiple papilloma of the eyes and lids, corneal scar/nebula, 
left eye and asteroid hyalosis, left eye.  The examiner 
opined that the "condition" of the veteran's right eye is 
related to military service."  As such, with the benefit of 
the doubt in the veteran's favor, the Board finds that 
service connection for the residuals of a right eye injury is 
warranted.  38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of head injury is denied.

Service connection for residuals of a right eye injury is 
granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



